             Case 7:20-cv-05245-VB Document 19 Filed 08/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------x
APRIL HALE, individually, and LEN CLINE,                          :
individually and on behalf of all others similarly                :
situated,                                                         :
                            Plaintiffs,                           :      ORDER
v.                                                                :
                                                                  :      20 CV 5245 (VB)
TELADOC HEALTH, INC.,                                             :
                            Defendant.                            :
------------------------------------------------------------------x

        On August 20, 2020, defendant filed a motion to dismiss the complaint pursuant to Fed.
R. Civ. P. 12(b)(6). (Doc. #17).

       Accordingly, it is hereby ORDERED that, by no later than August 31, 2020, plaintiffs
must notify the Court by letter whether (i) plaintiffs intend to file an amended complaint in
response to the motion to dismiss, or (ii) plaintiffs will rely on the complaint that is the subject of
the motion to dismiss.

        If plaintiffs elect not to file an amended complaint, the motion will proceed in the regular
course, and the Court is unlikely to grant plaintiffs a further opportunity to amend to address the
purported deficiencies made apparent by the fully briefed arguments in defendant’s motion. See
Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d Cir. 2015)
(leaving “unaltered the grounds on which denial of leave to amend has long been held proper,
such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v. Pappas, 856
F.3d 61, 89–90 (2d Cir. 2017). The time to file opposing and reply papers shall be governed by
the Federal Rules of Civil Procedure and the Local Civil Rules, unless otherwise ordered by the
Court.

        If plaintiffs elect to file an amended complaint, plaintiffs must file the amended
complaint by no later than 14 days after notifying the Court of their intent to do so. Within 21
days of such amendment, defendant may either (i) file an answer to the amended complaint, (ii)
file a motion to dismiss the amended complaint, or (iii) notify the Court by letter that it is relying
on the initially filed motion to dismiss.

Dated: August 21, 2020
       White Plains, NY
                                                       SO ORDERED:




                                                       ____________________________
                                                       Vincent L. Briccetti
                                                       United States District Judge
